DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement submitted on 10/29/2020 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Andersen (US 2003/0229415 A1) in view of Debitsch (US 5,138,563), and in further view of Ito (JP 2004299010A).
As to claim 1, Andersen teaches “[a] deflection amount calculation device (FIG. 1 deflection compensation system 10) configured to calculate a deflection amount in a reference direction ([0020] calculated deflection in Y-axis direction) of a component constituting an industrial machine (FIG. 1 machine including tool 18, [0018], [0020]), the deflection amount calculation device comprising: 
a deflection amount acquisition unit (FIG. 1 computer/correction value calculation means 16) configured to acquire, as an actual deflection amount, a measured value of a deviation amount at a predetermined position (FIG. 4 block 42, [0007], [0027] tool position is measured)” 
an ideal deflection amount calculation unit (FIG. 1 computer 16) configured to, based on an ideal model of the component, calculate an ideal value of the actual deflection amount as an ideal deflection amount ([0022] programmed shape of tool 18); and 
a self-weight deflection amount calculation unit (FIG. 1 computer 16) configured to, based on the actual deflection amount and the ideal deflection amount, calculate a self-weight deflection amount caused by a self-weight of the component (FIG. 2 depicting sag deflection as difference between programmed tool shape and actual shape; [0022]).”
Andersen teaches using an ideal model for determining ideal deflection but not explicitly teach “calculate” an ideal value of the actual deflection amount.
Debitsch discloses a method and apparatus to correct for gravitational sag that includes calculating an ideal value of deflection (col. 4, lines 49-56 including equation (1)).
It would have been obvious to one of ordinary skill in the art before the effective filing date, to have combined Debitsch’s teaching of a mathematical calculation such as in equation (1) with Anderson’s disclosed apparatus in addition to or as an alternative to the ideal model disclosed by Anderson as such a combination would amount to combining known elements in known ways to achieve readily predictable results.
Anderson does not expressly teach acquire, as an actual deflection amount, a measured value of a deviation amount at a predetermined position “before and after an actual load is applied to a given position of the component.”
Ito discloses a deflection correction device and method that includes acquiring a measured value of a deviation amount at a predetermined position “before and after an actual load is applied to a given position of the component (page 1, Claims(6), paragraph beginning with “Deflection amount data storage means for storing the deflection amount”).”
It would have been obvious to one of ordinary skill in the art before the effective filing date, to have applied Ito’s teaching of acquiring measured deflection deviation under different loading conditions (i.e., before and after any given test load is applied) to the deflection calculation device taught by Andersen as modified by Debitsch.  The motivation would have been to obtain deflection calibration under a range of loading conditions as suggested by Ito.

As to claim 6, Anderson teaches “[a] recording medium encoded with a program configured to cause a computer (FIG. 1 computer [0016]; [0018]) to function as a deflection amount calculation device configured to calculate a deflection amount in a reference direction ([0020] calculated deflection in Y-axis direction) of a component constituting an industrial machine (FIG. 1 machine including tool 18, [0018], [0020]), 19P00521US0 (FANF-848US)33 
the program causing the computer to function as: 
a deflection amount acquisition unit (FIG. 1 computer/correction value calculation means 16) configured to acquire, as an actual deflection amount, a measured value of a deviation amount at a predetermined position (FIG. 4 block 42, [0007], [0027] tool position is measured)” 
an ideal deflection amount calculation unit (FIG. 1 computer 16) configured to, based on an ideal model of the component, calculate an ideal value of the actual deflection amount as an ideal deflection amount ([0022] programmed shape of tool 18); and 
a self-weight deflection amount calculation unit (FIG. 1 computer 16) configured to, based on the actual deflection amount and the ideal deflection amount, calculate a self-weight deflection amount caused by a self-weight of the component (FIG. 2 depicting sag deflection as difference between programmed tool shape and actual shape; [0022]).” 
Andersen teaches using an ideal model for determining ideal deflection but not explicitly teach “calculate” an ideal value of the actual deflection amount.
Debitsch discloses a method and apparatus to correct for gravitational sag that includes calculating an ideal value of deflection (col. 4, lines 49-56 including equation (1)).
It would have been obvious to one of ordinary skill in the art before the effective filing date, to have combined Debitsch’s teaching of a mathematical calculation such as in equation (1) with Andersen’s disclosed apparatus in addition to or as an alternative to the ideal model disclosed by Anderson as such a combination would amount to combining known elements in known ways to achieve readily predictable results.
Anderson does not expressly teach acquire, as an actual deflection amount, a measured value of a deviation amount at a predetermined position “before and after an actual load is applied to a given position of the component.”
Ito discloses a deflection correction device and method that includes acquiring a measured value of a deviation amount at a predetermined position “before and after an actual load is applied to a given position of the component (page 1, Claims(6), paragraph beginning with “Deflection amount data storage means for storing the deflection amount”).”
It would have been obvious to one of ordinary skill in the art before the effective filing date, to have applied Ito’s teaching of acquiring measured deflection deviation under different loading conditions (i.e., before and after any given test load is applied) to the deflection calculation device taught by Andersen as modified by Debitsch.  The motivation would have been to obtain deflection calibration under a range of loading conditions as suggested by Ito.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Andersen in view of Debitsch and Ito as applied to claim 1 above, and further in view of Fukuoka (US 2018/0169860 A1).

As to claim 2, the combination of Andersen and Ito teaches “[t]he deflection amount calculation device according to claim 1, further comprising: 
a deflection” “calculation unit (Andersen: FIG. 1 computer 16) configured to, based on an ideal model of a support, calculate a deflection” “of the component relative to the reference direction (Andersen: FIG. 2B programmed shape of tool; [0022]); and 
a position coordinate compensation unit (Andersen: FIG. 1 computer 16) configured to, based on the self-weight deflection amount and the deflection”19P00521US0 (FANF-848US)31  “compensate position coordinates of the component at a point on the machine (Andersen: [0026]).”
Neither Andersen nor Ito expressly teaches a “deflection angle calculation unit” configured to calculate a “deflection angle” based on an ideal model or that the position coordinate compensation unit is configured to compensate position coordinates based on the “deflection angle.”
Fukuoka discloses a method and apparatus for correcting robot motion including calculating a deflection angle ([0010], [0058]-[0062], [0077]-[0078]) and compensating position coordinates based on the deflection angle ([0079], [0085]).
It would have been obvious to one of ordinary skill in the art before the effective filing date, to have combined Fukuoka’s disclosed deflection calculation and corresponding compensation with the deflection calculation device disclosed by Andersen as modified by Debitsch and Ito, such that the ideal model disclosed by Anderson includes parameters for calculating a deflection angle and that the position compensation is based on the calculated deflection angle in place of position in combination with self-weight deflection.  Sag position and sag angle are directly mathematically related parameters such that sag position can be determined from sag angle and sag angle can be determined from sag position as evidenced by Debitsch (see col. 5, line 64 through col. 6, line 3).  Therefore, combining Fukuoka’s disclosed deflection calculation and corresponding compensation with Anderson’s deflection calculation device, such that the ideal model disclosed by Anderson includes parameters for calculating a deflection angle and that the position compensation is based on the calculated deflection angle in place of position in combination with self-weight deflection would amount to combining known elements in known ways to achieve predictable results.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Andersen in view of Debitsch and Ito and in further view of Fukuoka as applied to claim 2 above, and further in view of Kimata (US 2020/0012253 A1).

As to claim 3, the combination of Andersen, Debitsch, Ito, and Fukuoka teaches “[t]he deflection amount calculation device according to claim 2, further comprising: 
a tool position coordinate acquisition unit configured to acquire actual position coordinates of the component at a point on the machine (Andersen: FIG. 4 block 42, [0007], [0027] tool position is measured)” but does not appear to expressly teach,
“an assembly error calculation unit configured to, based on the actual position coordinates and the compensated position coordinates of the component at the point on the machine, calculate an assembly error of the industrial machine, 
wherein: 
the position coordinate compensation unit, based on the calculated assembly error, further compensates the position coordinates of the component at the position on the machine.”
Kimata discloses a numerical control device that includes,
“an assembly error calculation unit (FIG. 2 numerical control device 8) configured to, based on the actual position coordinates ([0047] acquire relative displacement) and the compensated position coordinates ([0036] prediction model parameters, [0047] acquire relative displacement prediction) of the component at the point on the machine, calculate an assembly error of the industrial machine ([0045]-[0047]), 
wherein: 
the position coordinate compensation unit (FIG. 2 command value correction unit 16), based on the calculated assembly error, further compensates the position coordinates of the component at the position on the machine ([0034], [0043], [0045]-[0047]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date, to have combined Kimata’s teaching of re-calibrating a model by calculating an assembly error based on actual position coordinates and compensated position coordinates (i.e., predicted based on measured displacement data) and applying the calibration to further compensate position coordinates to the deflection calculation device disclosed by Anderson as modified by Debitsch, Ito and Fukuoka.  The motivation would have been to further account for complex dynamic effects such as resulting from motion of components that may affect accurate placement of a tool with respect to a target object as disclosed by Kimata.

Claim 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Debitsch (US 5,138,563) in view of Fukuoka (US 2018/0169860 A1).

As to claim 4, Debitsch teaches “[a] deflection amount calculation device (FIG. 4 controller 111, computer 114, and memory 115) configured to calculate a deflection amount in a reference direction of a component (FIGS. 1 and 2 deflection amount b, col. 5 lines 10-12) constituting an industrial machine (FIGS. 1 and 2 coordinate measuring machine including articulating head 2, extension piece 5 and probe head 6), the deflection amount calculation device comprising: 
a self-weight deflection amount calculation unit (FIG. 4 controller 111, computer 114, and memory 115) configured to, based on an ideal model of the component, calculate a self-weight deflection amount caused by a self-weight of the component (col. 5, lines 13-17 including equation (2); col. 6, lines 43-51 including equation (3)); 
a deflection angle calculation unit (FIG. 4 controller 111, computer 114, and memory 115) configured to” “calculate a deflection angle of the component relative to the reference direction (col. 5, lines 13-17 including equation (2); col. 5, line 61 through col. 6, line 3); and 
a position coordinate compensation unit configured to, based on the self-weight deflection amount and the deflection angle, compensate position coordinates of the component (col. 7, lines 11-20 (Examiner notes that the self-weight deflection amount (sag) B itself is calculated, in part, based on the deflection angle)).”
Debitsch teaches a determined deflection angle (col. 6, lines 1-3) but is silent regarding the manner in which the deflection angle is determined and therefore does not expressly teach that the deflection angle is determined “based on the ideal model of the component.”  
Fukuoka discloses a method and apparatus for correcting robot motion including calculating a deflection angle ([0010], [0058]-[0062], [0077]-[0078]) and compensating position coordinates based on the deflection angle ([0079], [0085]).
It would have been obvious to one of ordinary skill in the art before the effective filing date, to have combined Fukuoka’s disclosed calculation (i.e., mathematical modeling) of deflection angle and use of the calculated deflection angle to compensate for deflection with the deflection amount calculation device disclosed by Debitsch such that the deflection calculation unit (FIG. 4 controller 111, computer 114, and memory 115) computes the deflection angle using an ideal model because such a combination would amount to combining known features in known ways to achieve predictable results.

As to claim 7, Debitsch teaches “[a] recording medium encoded with a program configured to cause a computer (FIG. 4 computer 114, col. 5, lines 10-12) to function as a deflection amount calculation device configured to calculate a deflection amount in a reference direction (FIGS. 1 and 2 deflection amount b, col. 5 lines 10-12) of a component constituting an industrial machine (FIGS. 1 and 2 coordinate measuring machine including articulating head 2, extension piece 5 and probe head 6), 
the program causing the computer to function as: 
a self-weight deflection amount calculation unit (FIG. 4 controller 111, computer 114, and memory 115) configured to, based on an ideal model of the component, calculate a self-weight deflection amount caused by a self- weight of the component (col. 5, lines 13-17 including equation (2); col. 6, lines 43-51 including equation (3)); 
a deflection angle calculation unit configured to” “calculate a deflection 19P00521US0 (FANF-848US)34 angle of the component at a point on the machine relative to the reference direction (col. 5, lines 13-17 including equation (2); col. 5, line 61 through col. 6, line 3); and 
a position coordinate compensation unit configured to, based on the self-weight deflection amount and the deflection angle, compensate position coordinates of the component at the point on the machine (col. 7, lines 11-20 (Examiner notes that the self-weight deflection amount (sag) B itself is calculated, in part, based on the deflection angle)).”
Debitsch teaches a determined deflection angle (col. 6, lines 1-3) but is silent regarding the manner in which the deflection angle is determined and therefore does not expressly teach that the deflection angle is determined “based on the ideal model of the component.”  
Fukuoka discloses a method and apparatus for correcting robot motion including calculating a deflection angle ([0010], [0058]-[0062], [0077]-[0078]) and compensating position coordinates based on the deflection angle ([0079], [0085]).
It would have been obvious to one of ordinary skill in the art before the effective filing date, to have combined Fukuoka’s disclosed calculation (i.e., modeling) of deflection angle and use of the calculated deflection angle to compensate for deflection with the deflection amount calculation device disclosed by Debitsch such that the deflection calculation unit (FIG. 4 controller 111, computer 114, and memory 115) computes the deflection angle using an ideal model because such a combination would amount to combining known features in known ways to achieve predictable results.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Debitsch in view of Fukuoka as applied to claim 4 above, and further in view of Kimata (US 2020/0012253 A1).

As to claim 5, the combination of Debitsch and Fukuoka teaches “[t]he deflection amount calculation device according to claim 4, further comprising: 
a tool position coordinate acquisition unit (FIG. 4 controller 111, computer 114, and memory 115) configured to acquire actual position coordinates of the component at a point on the machine (Debitsch: col. 3, lines 37-40 (disclosing position measurement of probe ball; col. 6, line 62 through col. 7, line 2),” but does not appear to expressly teach,
“an assembly error calculation unit configured to, based on the actual position coordinates and the compensated position coordinates of the component at the point on the machine, calculate an assembly error of the industrial machine, 
wherein: 
the position coordinate compensation unit, based on the calculated assembly error, further compensates the position coordinates of the component at the point on the machine.” 
Kimata discloses a numerical control device that includes,
“an assembly error calculation unit (FIG. 2 numerical control device 8) configured to, based on the actual position coordinates ([0047] acquire relative displacement) and the compensated position coordinates ([0036] prediction model parameters, [0047] acquire relative displacement prediction) of the component at the point on the machine, calculate an assembly error of the industrial machine ([0045]-[0047]), 
wherein: 
the position coordinate compensation unit (FIG. 2 command value correction unit 16), based on the calculated assembly error, further compensates the position coordinates of the component at the position on the machine ([0034], [0043], [0045]-[0047]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date, to have combined Kimata’s teaching of re-calibrating a model by calculating an assembly error based on actual position coordinates and compensated position coordinates (i.e., predicted based on measured displacement data) and applying the calibration to further compensate position coordinates to the apparatus disclosed by Debitsch as modified by Fukuoka.  The motivation would have been to further account for complex dynamic effects such as resulting from motion of components that may affect accurate placement of a tool with respect to a target object as disclosed by Kimata.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W BACA whose telephone number is (571)272-2507. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro V Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.W.B./Examiner, Art Unit 2863                                                                                                                                                                                                        

/SON T LE/Primary Examiner, Art Unit 2863